This is Google's cache of https://elsmar.com/level2/la_cert.html. It is a snapshot of CASE ES ee RPS Bbc Decym ent 446545) ENR FHS ork agg2 bth AgGIR-ASRged in the meantime. Learn more.

Full version Text-only version View source

Tip: To quickly find your search term on this page, press Ctrl+F or d6-F (Mac) and use the find bar.

     
   

 

 

 

 

THE ELSMAR, COVE —
DISCUSSION FORUMS *
Solutions Post Attachments List|More Free Filea] Failure Nye
| Search |
QMS Card & Training Certificates

sae
AUDITOR ese

 

— IRCA
— INTERNATIONAL
REGISTER OF
CERTIFICATED
QUALITY MANAGEMENT SYSTEM
\E0
wt HR MF SME Dalle,
meron AUDTIOR we 58
My, we a
: ale ? +
cannon, | EB OOST anusae AN O48 °F an
oS REN IE a FEN BEN ERIN ET PEN EE BEN BEE

CERTIFICA TE OF A WARD

We hereby award this certificate to

Marc T. Smith

For successfully Completing and Passing the

ISO 9000:2000 TRANSITION AUDITOR TRAINING COURSE

on March 20 - 21, 2003
Certificate Number 161703031
This course is certified by the
E International Register of Certificated Auditors (IRCA)
Certified Course Number: LATCA17026

& a
ie acurru c. “have co 4
CGA tem ( Belus:, 0 S200 Program a

Perry Jolnsont. Inc {ATCA j

26555 Evergreen, Siaite [300 a

Southfield, MT 48076

Sy eee

Sa ery pe ss a ea sree
eee ae ee 2 ee ee es

ve a

 

eee rae

 

Course certificate is walid for theee (3) years from the dane of the last day of the course, a
for the purpose of regniening as an sudior wath [RCA 5

 

 

 

 

 

 

STAT-A-MATRIX Institute

 

This is to certify that
Marc T. Smith

has successfully completed a 40-hour training course,
and passed a comprehensive examination in the auditing
of quality management systems. entitled

ISO 9000 Registered
Auditor/Lead Auditor Training

conducted in Princeton, New Jersey
September 14-15, 1998

This course number A2459 is registered by the Governing Board of the IQA
Intemational Register of Certificated Auditor: and meets the training requirements
for the registration of Auditors and Lead Auditors of quality management systems.

 

 

? Rebuy Mutash

Certification Nas L-)0-4h0 | Robert Marach
Date of Ieee: Sepeerber 1995 Director,
CEUs: 44 STAT-A-MATRIX Institute

 

 

 

 

 

 

 

 

CERTIFICATE

This document certifies that

 

 

Marc T. Smith

has successfully completed a

Lead Auditor Course
presented by Excel Partnership, Inc.

on

May 2 - 6, 1994

Thts course is accredited by the Registrar Accreditation Board,
an affiliate of the American Society for Quality Contral and wreets the
training portion of the requirements for certification of individual Quality Systems
Provisional Auditors, Quality Systems Auditors and Quality Systems Lead Auditors,

Certified by: Shad ALLA

Tille: President

Date: May 13, 1994

6 CBs fieve been awarded according to she guidelines
set font by the Matton! Task Farce on the CEL,

Cerificate No. 137

 

EXCEL

PARTNERSHIP, INC,

 

 

 

 

The Elsmar Cove
